Citation Nr: 0905828	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  05-18 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for retained foreign 
bodies, shell fragments, of the chest wall.  

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from May 2004 and April 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which denied the benefits sought 
on appeal.  The Veteran, who had active service from January 
1968 to January 1971, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review.  


FINDINGS OF FACT

1.  The Veteran is not shown to have sustained a shell 
fragment wound of the chest during service, and any retained 
metallic foreign body in the chest wall is not shown to be 
residuals of a service shell fragment wound sustained during 
service.  

2.  Bilateral hearing loss was not manifested during service, 
or within one year of service separation, and the currently 
diagnosed hearing loss is not shown to be causally or 
etiologically related to service. 


CONCLUSIONS OF LAW

1.  Retained foreign bodies, shell fragments, in the chest 
wall were not incurred during active service.  38 U.S.C.A. §§ 
1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2008).

2.  Bilateral hearing loss was not incurred in or aggravated 
during active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in February 2004 and December 2004.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  While this notice does not provide any 
information concerning the evaluation or the effective date 
that could be assigned should service connection be granted, 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), since this 
decision affirms the RO's denial of service connection, the 
Veteran is not prejudiced by the failure to provide him that 
further information.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Board acknowledges that the Veteran has not been afforded 
a VA examination in connection with his claim for service 
connection for retained foreign bodies in the chest well.  In 
this regard, a medical examination or medical opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a currently diagnosed disability or 
persistent or recurrent symptoms of a disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with an established 
event, injury or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4).  

However, the VA is not required to afford the Veteran for an 
examination for his claimed retained foreign bodies in the 
left chest wall because the evidence does not meet the 
criteria set forth in 38 C.F.R. § 3.159(c)(4).  Specifically, 
there is no credible evidence of an event, injury, or disease 
in service upon which the claimed disorder may be based or 
that any current disorder of the chest wall is related to 
service.  As such, the Board will not return this case for a 
medical examination.  

In addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board finds that the duty to notify and duty to assist have 
been satisfied and will proceed to the merits of the 
Veteran's appeal.  

The Veteran seeks service connection for retained foreign 
bodies in the chest wall and bilateral hearing loss.  Service 
connection for VA compensation purposes will be granted for a 
disability resulting from disease or personal injury incurred 
in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  In addition, sensorineural hearing 
loss is deemed to be a chronic disease under 38 C.F.R. § 
3.309(a) and, as such, service connection may be granted if 
the evidence shows that the disease manifest to a degree of 
ten percent or more within one year from the date of 
separation from service.  38 C.F.R. § 3.307.  

It is important to note that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102. 

Shell Fragment Wound

The Veteran essentially contends that during his service in 
the Republic of Vietnam, he incurred shrapnel wounds 
resulting in a metal fragment found in his chest wall.  It is 
his contention that he was exposed to mortar and rocket 
attacks, and upon seeking cover, he was hit.  He recalled 
feeling a burning sensation and feeling like pebbles had 
pelted his skin.  He stated that he did not bleed, and 
believed that this was because the heat of the metal "sealed 
off" his blood vessels.  The Veteran testified that he has a 
scar on his right middle back area and was once asked whether 
he had been shot.  He maintains that there is no other way in 
which metal fragments could have lodged in his chest wall.  
He also indicated that shrapnel was found in his left elbow 
and this would support his contention regarding the metal 
fragments found in his chest wall.  

The Veteran's service treatment records (STRs), including his 
enlistment and separation medical examinations, are devoid of 
any reference to treatment for a gunshot wound and/or 
shrapnel wound of the back or chest.  There is no evidence 
that the Veteran complained of an injury to his back or chest 
while in service.  A chest x-ray taken in December 1970 in 
connection with the Veteran's separation from service was 
"negative."  The Veteran was not shown to have been awarded 
the Purple Heart that would have evidenced being wounded 
while on active duty.  

The Veteran's post-service treatment records are devoid of 
complaints related to the alleged shell fragment wound 
residuals.  Upon a March 1993 chest x-ray, the Veteran was 
noted to have a 5 X 6 mm calcified granulomatous scar in his 
left upper lung field.  In August 1993, the Veteran underwent 
a chest x-ray and was noted to have a small, stable calcified 
granuloma in his left lung.  This was confirmed again in an 
April 1996 radiographic report.  Following a June 1998 chest 
x-ray, the Veteran was noted to have a small, opaque foreign 
body in the soft tissues of the right hemithorax.  At the 
time, the Veteran was diagnosed as having chronic obstructive 
pulmonary disease (COPD), but no further mention was made 
regarding the foreign body noted.  In a March 2001 
radiographic report, the Veteran was noted to have a small 
metallic density overlying the right chest, which was found 
to be unchanged from the prior study.  In January 2002, the 
Veteran was noted to have a small piece of metal shrapnel in 
the left elbow.  In a March 2003 radiological report the 
Veteran was found to have two tiny radiopaque foreign bodies 
embedded in his chest wall.  The radiologist indicated that 
these bodies were of an unknown nature and appeared to be 
pieces of metal.  Following a November 2007 x-ray, the 
Veteran was again found to have a small, metal foreign body 
in the right anterior chest wall.  

In October 2008, the Veteran testified that he had a scar on 
his back and someone had inquired whether he had been shot.  
He advised that the scar was located in his mid-back area and 
that he did not have a scar of the chest.  He recalled 
running from a mortar round and jumping out of the way.  He 
stated that the shell fragment could have gone far through 
him even if it came in through his back.  Later the Veteran 
stated that the "mortar hit behind us, or kind of behind us 
to the side, and basically blew me into the bunker."  The 
Veteran testified that only recently did he know he had metal 
in his chest.  He advised that he goes to the doctor all the 
time complaining of chest pain, but they do not find anything 
wrong with him.  The Veteran testified that the first time he 
had a chest x-ray following service was likely in 1993.  

Given the medical evidence of record, the Board finds that 
the evidence is against the Veteran's claim of service 
connection for residuals of retained foreign bodies in his 
chest wall.  The Veteran contends that he was exposed to a 
mortar attack and this was the likely source of the metal 
fragment found in his chest wall.  The STRs, however, are 
devoid of any reference to treatment for a shell fragment 
wound of the back or the chest.  Additionally, many of the 
Veteran's radiographic reports reference the finding of 
granulomas in the Veteran's left lung field and a metal 
fragment was noted to be found in the Veteran's right chest 
wall.  The earliest evidence of a metal fragment in the chest 
wall was noted in March 2001.  This is over 30 years 
following the Veteran's discharge from service.  In addition, 
the Board finds it quite significant that an x-ray of the 
chest taken in December 1970 in connection with the Veteran's 
separation from service failed to identify any retained 
foreign body, metallic or otherwise, in the chest.  The 
Veteran testified that he sought VA treatment complaining of 
chest pain and was told that it could not be determined what 
was causing the pain.  Of note, the Veteran is currently 
diagnosed as having COPD and tobacco abuse disorder.  Further 
as noted above, the Veteran is not in receipt of the Purple 
Heart which would evidence a wound in combat.  Also of 
significance is that there is no medical opinion that related 
any foreign body of the chest to a shrapnel wound that 
occurred during service.

The Board recognizes the Veteran's contention that the metal 
found in his chest wall was due to an in-service mortar 
attack, but the weight of the evidence is against the 
Veteran's claim.  The Board appreciates the Veteran's 
assertions that following the alleged mortar attack, he did 
not bleed from the shell fragments due to their heat 
"sealing off" the blood vessels.  It is important to note 
that the Veteran is competent, as a layman, to report that as 
to which he has personal knowledge.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  He is not, however, competent to 
offer his medical opinion as to cause or etiology of the 
claimed disability, as there is no evidence of record that 
the Veteran has specialized medical knowledge.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on matter requiring medical 
knowledge"), aff'd sub nom.  Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Absent 
competent evidence reflecting that the Veteran was subject to 
an in-service mortar attack that caused injury and medical 
evidence that the current finding of a metal fragment in the 
right chest wall is some how related to service, service 
connection must be denied.  Therefore, service connection for 
residuals of a shell fragment wound to the chest wall is 
denied.  

Bilateral Hearing Loss

The Veteran contends that his in-service military noise 
exposure caused his current bilateral hearing loss.  His MOS 
was that of a tank commander.  He testified to in-service 
noise exposure from a landmine explosion, M16 fire, tank 
noise and various other explosions.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be construed to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or, when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 
decibels or greater; or, when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385.

The Veteran's STRs are devoid of complaints of or treatment 
for bilateral hearing loss.  Upon enlistment, the Veteran's 
audiological examination revealed puretone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
-
-5
LEFT
5
0
-5
-
-10

No speech recognition tests were performed.  

Upon discharge medical examination in November 1970, the 
Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
-5
0
5
LEFT
0
0
0
5
10

Again, no speech recognition tests were performed.  

In a December 1968 SMR, the Veteran was noted to have a 
cockroach in his right ear.  This caused damage with bleeding 
externally and within his ear canal.  There was perforation 
of the inferior tympanic membrane.  However, there was no 
residual pathology related to this treatment noted in his 
November 1970 discharge examination or elsewhere in his STRs.

Following service, the Veteran sought audiological treatment 
at the VA in April 2004.  He reported the gradual onset of 
hearing loss beginning on active duty while in combat in 
Vietnam.  He stated that he had difficulty understanding 
speech in all listening situations.  The Veteran further 
reported a history of post-service loud noise exposure while 
working in a factory.  The assessment was that the Veteran 
had bilateral sensorineural hearing loss.  The audiometric 
testing results were not associated with the record, but 
these records would not impact the decision as there is no 
question as to whether the Veteran has a current hearing 
disability.  There was no opinion made regarding the etiology 
of the claimed bilateral hearing loss.  

In March 2005, the Veteran underwent a VA audiological 
examination, and puretone thresholds, in decibels, were as 
follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
75
75
LEFT
15
20
45
70
90

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 in the left ear.  

The Veteran reported that the onset of his bilateral hearing 
loss was during his time in Vietnam.  He advised that his 
primary hearing problems relate to understanding speech when 
background noise is present.  The Veteran's post-service 
employment included work as a public contractor, an auto 
factory worker and a metal worker.  He related that while in 
service, he was exposed to tanks and machine gun fire.  He 
stated that hearing protection was not available while in 
service.  The Veteran had post-service occupational noise 
exposure in an auto plant without the use of hearing 
protection.  The Veteran advised, however, that where he 
worked in the auto plant was not very noisy.  When he worked 
in a metal plant, he was again exposed to noise, but he used 
hearing protection while working in noisy areas.  The 
examiner diagnosed the Veteran as having severe bilateral 
sensorineural hearing loss at higher frequencies, but noted 
the Veteran had normal hearing through 2000 Hz.  The 
Veteran's speech recognition scores were found to be 
excellent bilaterally.  The examiner opined that the 
Veteran's bilateral hearing loss was less likely than not 
related to his in-service noise exposure.  In reaching this 
conclusion, the examiner pointed to the fact that the Veteran 
had normal hearing bilaterally upon service separation.  
There is no contrary opinion of record.  

Based on this record, the Board finds that the medical 
evidence is against the Veteran's claim for service 
connection for hearing loss.  Simply put, there is no medical 
evidence or opinion that in any way relates bilateral hearing 
loss to service, and the only medical opinion of record that 
addresses the etiology of the disorder, that rendered 
following the March 2005 VA examination, is not favorable to 
the Veteran's claim for service connection.  Further, there 
is no evidence reflecting that the Veteran was diagnosed as 
having bilateral hearing loss during service or within on 
year of service separation.  

Given the medical evidence against the claim, for the Board 
to conclude that the Veteran's hearing loss had its origin 
during service in these circumstances would be speculation, 
and the law provides that service connection may not be based 
on resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  In the 
absence of a present disability that is related to service, a 
grant of service connection is clearly not supportable.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran was advised of the need to submit medical 
evidence demonstrating a nexus or relationship between his 
bilateral hearing loss and service by way of correspondence 
from the RO to him, but he failed to do so.  A claimant has 
the responsibility to present and support a claim for 
benefits under laws administered by the VA, 38 U.S.C.A. 
§ 5107(a), and the Veteran was clearly advised of the need to 
submit medical evidence of a relationship between his 
bilateral hearing loss and an injury, disease or event in 
service.  While the Veteran is clearly of the opinion that 
his current bilateral hearing loss is related to service, as 
a lay person, the Veteran is not competent to offer an 
opinion that requires specialized training, such as the 
etiology of a medical disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, the Board concludes 
that service connection for bilateral hearing loss is not 
established.  


ORDER

Service connection for retained foreign bodies, shell 
fragments, in the chest wall is denied.

Service connection for bilateral hearing loss is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


